 EQUITABLE LIFE INSURANCE COMPANY359WE WILL try in good faith to reach agreement with the above union andif agreement is reached we will embody such agreement in a written,signedagreement.WE WILL NOT refuse to bargain with the above Union nor will we directemployees to poll themselves as to their support of the above union,adjustgrievances or announce wage increases for the purpose of underminingunion support among employees.WE WILL NOT in any similar manner interfere with employees rightsunder section 7 of the National Labor Relations Act.C. L. FRANK, INC.Employer.Dated--------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of-posting, and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 614ISTA Center, 150 W.Market Street, Indianapolis,Indiana, Telephone No. Mel-rose 3-8921,if they have any question concerning this notice or compliance withits provisions.Equitable Life Insurance CompanyandInsuranceWorkersInternational Union,AFL-CIO.Case No. 8-CA-3482.Octo-ber 30, 1964DECISION AND ORDEROn August 4, 1964, Trial Examiner A. Bruce Hunt issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions and a brief insupport of the exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case-to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has considered the Trial Examiner's Decision and theentire record in this case, including the exceptions and brief of theRespondent, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.-ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder, the Order 'recommended by the Trial Examiner, and or-ders that the Respondent, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.149 NLRB No. 42. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, in which the charge was filed on April 22, 1964, and thecomplaint was issued on May 13, 1964, involves allegations that the Respondent,Equitable Life Insurance Company, violated Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended, 29 U.S.C., Sec.151 et seq.,by itsrefusal to recognize and bargain, collectively with Insurance Workers Internation-alUnion,AFL-CIO, as the exclusive representative of the Respondent's em-ployees in an appropriate unit.On May 20, 1964, the Respondent filed its an-swer, admitting its refusal to recognize and bargain with the Union, but denyingthe appropriateness of the unit and, therefore, denying the commission of unfairlabor practices.On July 6, the General Counsel moved for judgment on thepleadings.On July 7 Trial Examiner A. Bruce Hunt issued an Order to ShowCause why the motion should not be granted and the notice of hearing vacated.The only response to said Order was a letter of July 10 from counsel fortheCharging Party moving for judgment on the pleadings.On July 16, Iissued an order vacating the notice of hearing and fixing July 27 as the finaldate for filing of briefs.A brief in support of his motion for judgment on thepleadings was filed by the General Counsel. The motions are granted in accord-ance with the determinations below. Upon the record, I make the following:FINDINGS OF FACT1.THE RESPONDENTThe Respondent, a District of Columbia corporation, has its principal office andplace of business in Washington, D.C., and is engaged in the sale of life insur-ance in the District of Columbia and several States of the United States, includ-ing the State of Ohio.The Respondent annually receives at its office in Wash-ington,D.C., gross income in excess of $50,000 which is forwarded from itsdistrict offices located in States of the United States.There is no dispute, and Ifind, that the Respondent is engaged in commerce within the meaning of the Act.II. THE UNIONInsuranceWorkers International Union,AFL-CIO,is a labor organization whichadmits to membership employees of the Respondent.III.THE UNFAIRPRACTICESA. The issueThe issue is whether the Respondent invalidly refused to bargain with the Union.The refusal is admitted, but the Respondentinsiststhat its refusal was not invalidbecause of errors allegedly made by the Board in a representation case in which theUnion was certified.B. The refusal to bargain collectively1.Theappropriate unitOn December 16, 1963,in a Decision and Direction of Election in Case No.8-RC-5372,the Board'sRegional Director for Region 8 found, contrary to theRespondent'scontention,that the following employees of the Respondent con-stitute a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) ofthe Act:All debit insurance agents employed at or working out of the (Respondent's)district office located in Steubenville,Ohio,including the detached office in EastLiverpool,Ohio,but excluding office clerical employees,canvassers,canvassingagents, collectors, regular ordinary agents, guards,districtmanagers,associate dis-trictmanagers,staff managers,and all other supervisors,as defined inthe Act.On December 24, the Respondent filed with the Board a request for review ofthe Regional Director's determination.On January 9, 1964,the Board denied therequest.I am bound by the Board's decision(seeInsurance Agents' InternationalUnion,AFL-CIO (The Prudential InsuranceCompany ofAmerica),119 NLRB 768,772-773,reversed on other grounds361 U.S. 477)and, therefore,I find that the unitdescribed above its appropriate. EQUITABLE LIFE INSURANCECOMPANY3612.The Union's majority statusOn January 17, 1964,an election was conducted and a majority of the employeesin the unit voted for the Union.On January 24, the Regional Director certifiedthe Union as the exclusive representative of all the employees in the unit.Accord-ingly, I find that on January 24,1964,and at all times thereafter,the Union wasand has been such exclusive representative.3.The refusal to bargainThere is no dispute, and I find, that on or about March 10, 1964, the Respond-ent rejected a demand by the Union that the former bargain collectively, and thatsince that date the Respondent has continued its refusal to bargain. Its reason, asexpressed in its answer and in its request for review,mentioned above,is that theunit is inappropriate and that material and prejudicial errors were committed in CaseNo. 8-RC-5372.Being bound by the determinations in that case, I find, contraryto the Respondent's contention, that its refusal to bargain violated Section 8(a)(5)and (1).IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practicesaffecting commerce, I shall recommend that it cease and desist therefrom and thatit take affirmative action designed to effectuate the policies of the Act. It hasbeen found that the Union represented a majority of the employees in the appro-priateunit and that the Respondent refused to bargain collectively. Accord-ingly, I shall recommend that the Respondent, upon request, bargain collectivelywith the Union as the exclusive representative of the employees in the appropriateunit.Upon the basis of the above findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.All debit insurance agents employed at or working out of the Respondent'sdistrict office located in Steubenville, Ohio, including the detached office in EastLiverpool,Ohio, but excluding office clerical employees, canvassers, canvassingagents, collectors, regular ordinary agents, guards, districtmanagers, associatedistrictmanagers, staff managers, and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining.3.On January 24, 1964, the Union was, and at all times thereafter has been,the exclusive representative of all employees in such unit for the purposes ofcollective bargaining.4.By refusing to bargain collectively and by interfering with, restraining,and coercing employees in the exercise of their rights under the Act, the Respond-ent has engaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7).RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby recommend that EquitableLife Insurance Company, its officers, agents, successors, and assigns, shall:'1.Cease and desist from:(a)Refusing to bargain collectively with InsuranceWorkers InternationalUnion, AFL-CIO, as the exclusive representative of all employees in the appro-priate unit.(b) Interfering with the efforts of said labor organization to negotiate for orrepresent the employees in the appropriate unit as the exclusive bargainingagent.2.Take the following affirmative action which is necessary to effectuate thepoliciesof the Act:(a)Upon request, bargain collectively with InsuranceWorkers InternationalUnion, AFL-CIO, as the exclusive representative of all employees in the aforesaidunit and,if an understanding is reached,embody suchunderstanding in a signedagreement.1If this RecommendedOrder should be adopted by the Board, the words "the NationalLabor Relations Board hereby orders" shall be substituted for the words "I herebyrecommend". 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post in conspicuous places as its places of business in Steubenvilleand East Liverpool, Ohio, including all places where notices to employeescustomarily are posted, copies of the attached notice marked "Appendix." 2Copies of said notice, to be furnished by the Regional Director, Region 8, shall,after being signed by the Respondent's representative, be posted by it immediatelyupon receipt thereof, and maintained by it for at least 60 consecutive days there-after.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any material.(c)Notify said Regional Director in writing within 20 days from the receiptof this Decision what steps the Respondent has taken to comply herewith.32 If this Recommended Order should be adopted by the Board, the words "as ordered by"shall be substituted for "as Recommended by a Trial Examiner of" in the notice. In thefurther event that the Board's Order be enforced by a United States Court of Appeals,the words "a Decree of a United States Court of Appeals, Enforcing an Order of" shallbe inserted immediately following "as ordered by."3If this Recommended Order should be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, In writing, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardwe are posting this notice to inform our employees of rights guaranteed to themby the National Labor Relations Act:WE WILL, upon request, bargain collectively with Insurance Workers In-ternationalUnion, AFL-CIO, as the exclusive representative of all employeesin the following bargaining unit:All debit insurance agents employed at or working out of our districtoffice in Steubenville, Ohio, including the detached office in East Liver-pool,Ohio, but excluding office clerical employees, canvassers, canvass-ing agents, collectors, regular ordinary agents, guards, district managers,associate districtmanagers, staff managers, and all other supervisors asdefined in the Act.WE WILL NOT interfere with the efforts of Insurance Workers InternationalUnion, AFL-CIO, to negotiate for or represent the employees in the bar-gaining unit as the exclusive representative.EQUITABLE LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any material.If the employees have any questions concerning this notice or whether theEmployer is complying with its provisions, they may communicate with theBoard's Regional Office, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland,Ohio, Telephone No. Maine 1-4465.Thunderbird Hotel,Inc., and Joe Wells, James Schuyler andWilliam Deer, Co-partners,d/b/a Thunderbird Hotel CompanyandIndependent Guards Association of Nevada,Local No. 1.Case No. 00-CA-2973.October 30, 1964DECISION AND ORDEROn August 4, 1964, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled proceeding, finding that Respondent149 NLRB No. 39.